DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 07/13/2022 have been entered.  Claims 1-17, 19, and 21-22 remain pending in the application.  Claims 5, 8, 10, 13, 16-17, 19, and 21-22 are withdrawn.

	
	Response to Arguments
	A new ground(s) of rejection is made infra in view of Solem et al (US 2013/0110230 A1) in view of Dorff et al (US 2020/0188115 A1) addressing all of the claim limitations as necessitated by amendments.  

Election/Restrictions
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21 and 22 are directed towards the embodiment of Figures 3A-B which discloses an anchor for engaging a targeted papillary muscle or heart wall.  This is a distinct species from the species configurations for anchors disclosed in Figures 2A-B, 4A-B, 5A-B, and 6A-B.  The original set of claims did not include claims directed towards the embodiment of Figures 3A-B, therefore, this embodiment was not included in the original restriction requirement.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Solem et al (US 2013/0110230 A1) in view of Dorff et al (US 2020/0188115 A1).

	
	Regarding claim 1, Solem discloses a system for anchoring an artificial chordae tendineae to papillary muscle or heart wall, the system comprising: 
an anchor (Figure 3A, item 70 “anchor”, Figure 4A-B, item 100 “anchor portion”) movable between a delivery configuration (Figure 5A; paragraph 0058) and a deployed configuration (Figure 5D; paragraph 0060), 
the anchor (Figure 5A, item 100) being in the delivery configuration (Figure 5A) when disposed within a delivery catheter (Figure 5A, item 122 “anchor delivery catheter”), 
the anchor being in the deployed configuration when the anchor is moved beyond a distal end of the delivery catheter (Figure 5D; paragraph 0058); wherein: 
the anchor (Figure 4B, item 100) has a body portion (Figure 4B, item 102) and a tissue-engaging portion (Figure 4B, item 108) extending from the body portion (Figure 4B), 
in the deployed configuration a central portion of the tissue-engaging portion of the anchor extends radially away from the body portion of the anchor (Figure 4B, item 112; paragraph 0055, the central portion of the tissue-engaging portions 108 are depicted extending radially away from the body portion),
when the anchor is in the delivery configuration the anchor has a first outer dimension (Figure 5A depicts the anchor 100 with a first out dimension) and when the anchor is in the deployed configuration the anchor has a second outer dimension (Figure 5D depicts the anchor 70 with a second outer dimension), 
the first outer dimension being smaller than the second outer dimension (as can be seen in Figure 5A the first outer dimension is smaller than the second outer dimension as can be seen in Figure 5D); 
the tissue-engaging portion of the anchor (Figure 17C, item 100) is engageable with a papillary muscle (Figure 6, item 60 “papillary muscle”; paragraph 0065) or a heart wall (Figure 11; paragraph 0074) when the anchor is in the deployed configuration (Figure 6), 
and the body portion of the anchor is configured to be coupled with the artificial chordae tendineae to anchor the artificial chordae tendineae to the papillary muscle or heart wall (Figures 17A-C, paragraph 0010, paragraph 0065, paragraph 0101; Figure 2B depicts the body portion of the anchor 70 coupled through portion 80 to the suture lines 72 and 74 which form the artificial chordae tendinae).
	Solem discloses the invention substantially as claimed.
	However, Solem does not disclose wherein a distal end of the tissue-engaging portion of the anchor extends radially toward the body portion of the anchor.
	Dorff teaches a tissue-engaging anchor for use in the papillary muscle (see Dorff, Figures 21A-B, paragraph 0058) wherein a distal end of the tissue-engaging portion of the anchor extends radially toward the body portion of the anchor (see Dorff, Figure 22, 30z; paragraph 0059, lines 7-11).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Solem by providing wherein a distal end of the tissue-engaging portion of the anchor extends radially toward the body portion of the anchor as taught by Dorff because the distal end of the tissue-engaging portion extending radially toward the body portion of the anchor locks in the anchor for added security to the tissue (see Dorff, paragraph 0059, lines 7-11).
	Regarding claim 2, as set forth supra, the combination discloses wherein the tissue-engaging portion of the anchor (Figure 4A, anchor annotated below) comprises a plurality of arms (Figure 4A, plurality of arms annotated below) coupled to the body portion of the anchor (Figure 4A, body portion of the anchor annotated below), at least one arm of the plurality of arms having a proximal end coupled to the body portion (Figure 4A depicts proximal end of arms coupled to the body portion), a distal end extending away from the proximal end (Figure 4A, the distal end extends from the proximal end in the deployed configuration), and a central portion between the proximal end and the distal end, the at least one arm being movable between a first elongated configuration (Figure 4A) and a second bowed configuration with the central portion of the arm extending radially away from the body portion of the anchor a greater distance than the distance between the distal end of the at least one of the plurality arms and the body portion of the anchor (see Dorff, Figure 22, item 30z which as stated in claim 1 is residing in combination with the anchor of Solem, 30z shows the second bowed configuration with the central portion of the arm extending radially away from the body portion a greater distance than the distance between the distal end of the plurality of arms and the body portion) when the anchor moves from the delivery configuration to the deployed configuration (Figures 4A-B depict the delivery to deployed configuration).
.

    PNG
    media_image1.png
    425
    747
    media_image1.png
    Greyscale

	Regarding claim 3, as set forth supra, the combination discloses wherein the at least one of the plurality of arms has a distal tip engageable with the papillary muscle or the heart wall (see Solem, Figure 6; paragraph 0065, lines 1-5.
	The combination discloses the invention substantially as claimed.
	However, the combination does not specifically disclose wherein at least one of the plurality of arms has a distal tip pointing away from the body portion of the anchor when the at least one arm is in the second configuration.
	Dorff teaches wherein at least one of the plurality of arms has a distal tip pointing away from the body portion of the anchor when the at least one arm is in the second configuration (Figure 22, item 30x, the distal tip has a portion of the tip that is point away from the body portion of the anchor).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein at least one of the plurality of arms has a distal tip pointing away from the body portion of the anchor when the at least one arm is in the second configuration as taught by Dorff because the upward hooked configuration of the distal tip will provide increased fixation in the tissue.  It will increase the pull-out strength necessary to dislodge the anchor.
	Regarding claim 4, as set forth supra, the combination discloses wherein each of the plurality of arms (Figure 4A, plurality of arms annotated above) has a proximal end (Figure 4A, proximal end annotated above) coupled to the body portion (Figure 4A, body portion annotated above), a distal end extending away from the proximal end (Figure 4A, the distal end extends from the proximal end in the deployed configuration), and a central portion between the proximal end and the distal end, and is movable between a first elongated configuration (Figure 4A) and a second bowed configuration with the central portion of the arm extending radially away from the body portion of the anchor a greater distance than the distance between the distal end of the at least one of the plurality arms and the body portion of the anchor (see Dorff, Figure 22, item 30z residing in combination with the body portion of Solem as taught in claim 1).
	Regarding claim 6, as set forth supra, the combination discloses wherein the anchor is movable between the delivery configuration and the deployed configuration as the anchor is expelled from a distal end of the delivery catheter (see Solem, Figures 5A-D, the anchor 100 is movable between the delivery configuration of Figure 5A, and the deployed configuration of 5D when it is expelled from the delivery catheter 122; paragraphs 0058-0060).  
	Regarding claim 7, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein each of the plurality of arms has a distal tip pointing away from the body portion of the anchor when the arms are in the second bowed configuration.
	Dorff teaches wherein each of the plurality of arms has a distal tip pointing away from the body portion of the anchor when the arms are in the second bowed configuration (Figure 22, item 30x, the distal tip has a portion of the tip that is point away from the body portion of the anchor).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein each of the plurality of arms has a distal tip pointing away from the body portion of the anchor when the arms are in the second bowed configuration as taught by Dorff because the upward hooked configuration of the distal tip will provide increased fixation in the tissue.  It will increase the pull-out strength necessary to dislodge the anchor.
	Regarding claim 9, Solem discloses a device for anchoring to a papillary muscle or heart wall, the device comprising: 
an anchor (Figure 3A, item 70 “anchor”, Figure 4A-B, item 100 “anchor portion”) movable between a delivery configuration (Figure 5A; paragraph 0058) and a deployed configuration (Figure 5D; paragraph 0060), 
the anchor (Figure 5A, item 100) being in the delivery configuration (Figure 5A) when disposed within a delivery catheter (Figure 5A, item 122 “anchor delivery catheter”), 
the anchor being in the deployed configuration when the anchor is moved beyond a distal end of the delivery catheter (Figure 5D; paragraph 0058); wherein: 
the anchor (Figure 4B, item 100) has a body portion (Figure 4B, item 102) and a tissue-engaging portion (Figure 4B, item 108) extending from the body portion (Figure 4B), 
 in the deployed configuration a central portion of the tissue-engaging portion of the anchor extends radially away from the body portion of the anchor (Figure 4B, item 112; paragraph 0055, the central portion of the tissue-engaging portions 108 are depicted extending radially away from the body portion),
when the anchor is in the delivery configuration the anchor has a first outer dimension (Figure 5A depicts the anchor 100 with a first out dimension) and when the anchor is in the deployed configuration the anchor has a second outer dimension (Figure 5D depicts the anchor 70 with a second outer dimension), 
the first outer dimension being smaller than the second outer dimension (as can be seen in Figure 5A the first outer dimension is smaller than the second outer dimension as can be seen in Figure 5D); 
the tissue-engaging portion of the anchor (Figure 17C, item 100) is engageable with a papillary muscle (Figure 6, item 60 “papillary muscle”; paragraph 0065) or a heart wall (Figure 11; paragraph 0074) when the anchor is in the deployed configuration (Figure 6),
and the body portion of the anchor is configured to be coupled with an anchoring filament (Figure 2B, item 72; paragraph 0048).

    PNG
    media_image1.png
    425
    747
    media_image1.png
    Greyscale

	Solem discloses the invention substantially as claimed.
	However, Solem does not disclose wherein a distal end of the tissue-engaging portion of the anchor extends radially toward the body portion of the anchor.
	Dorff teaches a tissue-engaging anchor for use in the papillary muscle (see Dorff, Figures 21A-B, paragraph 0058) wherein a distal end of the tissue-engaging portion of the anchor extends radially toward the body portion of the anchor (see Dorff, Figure 22, 30z; paragraph 0059, lines 7-11).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Solem by providing wherein a distal end of the tissue-engaging portion of the anchor extends radially toward the body portion of the anchor as taught by Dorff because the distal end of the tissue-engaging portion extending radially toward the body portion of the anchor locks in the anchor for added security to the tissue (see Dorff, paragraph 0059, lines 7-11).
	Regarding claim 11, as set forth supra, the combination discloses wherein the tissue-engaging portion of the anchor (Figure 4A, anchor annotated below) comprises a plurality of arms (Figure 4A, plurality of arms annotated above) coupled to the body portion (Figure 4A, body portion annotated above), at least one arm of the plurality of arms having a proximal end coupled to the body portion (Figure 4A depicts at least one of the plurality of arms having a proximal end coupled to the body portion), a distal end extending away from the proximal end end (Figure 4A, the distal end extends from the proximal end in the deployed configuration), and a central portion between the proximal end and the distal end (Figure 4A), the at least one arm being movable between a first elongated configuration (Figure 4A) and a second bowed configuration with the central portion of the arm extending radially away from the body portion of the anchor a greater distance than the distance between the distal end of the at least one of the plurality arms and the body portion of the anchor when the anchor moves from the delivery configuration to the deployed configuration (see Dorff, Figure 22, item 30z residing in combination with the body portion of Solem as taught in claim 9 depicts the central portion of the arm extending radially away from the body portion of the anchor a greater distance than the distance between the distal end of the arm and the body portion).
	Regarding claim 12, as set forth supra, the combination discloses wherein all of the plurality of arms are movable between the first elongated configuration (see Solem, Figure 4A) and the second bowed configuration (see Solem, Figure 4B).
	Regarding claim 14, Solem discloses wherein the anchor is movable between the delivery configuration and the deployed configuration as the anchor is expelled from a distal end of the delivery catheter (Figures 5A-D, the anchor 100 is movable between the delivery configuration of Figure 5A, and the deployed configuration of 5D when it is expelled from the delivery catheter 122; paragraphs 0058-0060).    
	Regarding claim 15, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein each of the plurality of arms has a distal tip pointing away from the body portion of the anchor when the arms are in the second bowed configuration.
	Dorff teaches wherein each of the plurality of arms has a distal tip pointing away from the body portion of the anchor when the arms are in the second bowed configuration (Figure 22, item 30x, the distal tip has a portion of the tip that is point away from the body portion of the anchor).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein each of the plurality of arms has a distal tip pointing away from the body portion of the anchor when the arms are in the second bowed configuration as taught by Dorff because the upward hooked configuration of the distal tip will provide increased fixation in the tissue.  It will increase the pull-out strength necessary to dislodge the anchor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774